Case 1:19-cv-23591-BB Document 80 Entered on FLSD Docket 06/23/2020 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-23591-BLOOM/Louis

 HAVANA DOCKS CORPORATION,

        Plaintiff,

 v.

 NORWEGIAN CRUISE LINE
 HOLDINGS, LTD.,

       Defendant.
 __________________________________/

                                             ORDER

        THIS CAUSE is before the Court upon Defendant Norwegian Cruise Line Holdings,

 Ltd.’s (“Defendant”) Motion for Certification for Interlocutory Appeal, ECF No. [61] (“Motion

 for Interlocutory Appeal”), and Defendant’s Motion for Stay of Action Pending Resolution of the

 Interlocutory Appeal Process or – in the Alternative – for Limited Stay Due to COVID-19 Related

 Hardships, ECF No. [62] (“Motion for Stay”), (collectively, the “Motions”). The Court has

 reviewed the Motions, all opposing and supporting submissions, the record in this case, the

 applicable law, and is otherwise fully advised. For the reasons discussed below, Defendant’s

 Motion for Interlocutory Appeal is denied, and Defendant’s Motion for Stay is denied as moot.

      I. BACKGROUND

        On August 27, 2019, Plaintiff Havana Docks Corporation (“Havana Docks”) initiated this

 action against Defendant pursuant to Title III of the Cuban Liberty and Democratic Solidarity Act

 of 1996, 22 U.S.C. § 6021, et seq. (the “LIBERTAD Act,” “Title III,” or the “Act”), which is

 commonly referred to as the Helms-Burton Act. ECF No. [1] (“Complaint”). After granting

 Defendant’s Motion to Dismiss with prejudice, ECF No. [42], on April 14, 2020, this Court granted
Case 1:19-cv-23591-BB Document 80 Entered on FLSD Docket 06/23/2020 Page 2 of 8
                                                             Case No. 19-cv-23591-BLOOM/Louis


 Havana Docks’ Motion for Reconsideration and Leave to Amend, ECF No. [53] (“Order on

 Reconsideration”).

        Shortly thereafter, Defendant filed its Motion for Interlocutory Appeal, which requests that

 this Court certify the following question for interlocutory appeal:

        Whether “Title III’s plain language creates liability for trafficking in the broadly
        defined ‘confiscated property’ — i.e., in any property that was nationalized,
        expropriated, or otherwise seized by the Cuban Government . . . without the
        property having been returned or adequate and effective compensation
        [paid] — not in a particular interest in confiscated property,” Order at 24-25, and
        “regardless of . . . when the trafficking took place.” Order Mot. to Dismiss at 7,
        ECF No. 42.

 ECF No. [61] at 2. Havana Docks filed its Response in Opposition, ECF No. [63] (“Response”),

 to which Defendant filed its Reply, ECF No. [68] (“Reply”). In addition, Defendant filed its

 Motion to Stay, ECF No. [62], to which Havana Docks filed its Response in Opposition, ECF No.

 [67], and Defendant filed its Reply, ECF No. [74].

    II. LEGAL STANDARD

        Three elements are required in order to qualify for leave to file an interlocutory appeal

 pursuant to 28 U.S.C. § 1292(b):

        (1) a controlling question of law;
        (2) over which there is a substantial ground for difference of opinion among
            courts; and
        (3) the immediate resolution of the issue would materially advance the ultimate
            termination of the litigation.

 See 28 U.S.C. § 1292(b). Interlocutory appeal under § 1292(b) serves as a “rare exception” to the

 general rule that final judgment must precede appellate review. McFarlin v. Canseco Servs., LLC,

 381 F.3d 1251, 1264 (11th Cir. 2004). Further, the Court of Appeals for the Eleventh Circuit

 considers liberal use of § 1292(b) to be bad policy, as it may promote piecemeal appeals. Id. at

 1259. Accordingly, § 1292(b) certification is only proper “in exceptional cases where decision of

 the appeal may avoid protracted and expensive litigation . . . where a question which would be


                                                  2
Case 1:19-cv-23591-BB Document 80 Entered on FLSD Docket 06/23/2020 Page 3 of 8
                                                               Case No. 19-cv-23591-BLOOM/Louis


 dispositive of the litigation is raised and there is serious doubt as to how it should be decided.” Id.

 at 1256.

        A “controlling question of law” arises where the appellate court can rule on a controlling

 question of pure law without having to search deep into the record in order to discern the facts of

 the underlying case. See Allapattah Servs., Inc. v. Exxon Corp., 333 F.3d 1248, 1252-53 (11th Cir.

 2003). With respect to the second element under § 1292(b), where the appellate court is in

 “complete and unequivocal” agreement with the district court, a “substantial ground for difference

 of opinion” does not exist. McFarlin, 381 F.3d at 1258 (quoting Burrell v. Bd. of Trustees of Ga.

 Military Coll., 970 F.2d 785, 788-89 (11th Cir. 1992)). Moreover, questions of first impression or

 the absence of binding authority on an issue, without more, are insufficient to demonstrate a

 substantial ground for difference of opinion. See In re Flor, 79 F.3d 281, 284 (2d Cir. 1996);

 Williams v. Saxon Mortgage Co., No. CIV. A. 06-0799-WS-B, 2007 WL 4105126, at *2 (S.D.

 Ala. Nov. 15, 2007) (citations omitted). Instead, the district court should measure the weight of

 opposing arguments to the disputed ruling in deciding whether there is a “substantial ground for

 dispute.” In re Flor, at 284. The final requirement that the controlling question of law “may

 materially advance the ultimate termination of the litigation” is a straightforward one. This inquiry

 simply requires an examination of whether the “resolution of [the] controlling legal question would

 serve to avoid a trial or otherwise substantially shorten the litigation.” McFarlin, 381 F.3d at 1259.

        Ultimately, there is a “strong presumption against interlocutory appeals,” and both the

 district and circuit courts are afforded substantial discretion in certifying issues for this purpose.

 OFS Fitel, LLC v. Epstein, Becker & Green, P.C., 549 F.3d 1344, 1359 (11th Cir. 2008) (citing

 Jenkins v. BellSouth Corp., 491 F.3d 1288, 1291 (11th Cir. 2007)); United States v. One Parcel of

 Real Prop. With Bldgs., Appurtenances & Improvements, 767 F.2d 1495, 1498 (11th Cir. 1985).




                                                   3
Case 1:19-cv-23591-BB Document 80 Entered on FLSD Docket 06/23/2020 Page 4 of 8
                                                                Case No. 19-cv-23591-BLOOM/Louis


   III. DISCUSSION

         In its Motion for Interlocutory Appeal, Defendant requests that the following question be

 certified for interlocutory appeal:

         Whether “Title III’s plain language creates liability for trafficking in the broadly
         defined ‘confiscated property’ — i.e., in any property that was nationalized,
         expropriated, or otherwise seized by the Cuban Government . . . without the
         property having been returned or adequate and effective compensation
         [paid] — not in a particular interest in confiscated property,” Order at 24-25, and
         “regardless of . . . when the trafficking took place.” Order Mot. to Dismiss at 7,
         ECF No. 42.

 ECF No. [61] at 2. Upon careful examination of this question, however, the Court concludes that

 it fails to satisfy either of the first two elements of the § 1292(b) inquiry. Thus, the Court will focus

 its analysis on these two § 1292(b) requirements.

         As noted above, § 1292(b) sets forth three elements:

         (1) a controlling question of law;
         (2) over which there is a substantial ground for difference of opinion among
             courts; and
         (3) the immediate resolution of the issue would materially advance the ultimate
             termination of the litigation.

 See 28 U.S.C. § 1292(b). Stated differently, the Eleventh Circuit has “identifie[d] several

 principles to guide [courts] in when deciding whether to exercise [their] discretion under § 1292(b)

 to allow for a rare interlocutory appeal.” Drummond Co., Inc. v. Conrad & Scherer, LLP, 885 F.3d

 1324, 1336 (11th Cir. 2018) (citing McFarlin, 381 F.3d at 1264).

         In general, [courts] exercise [their] discretion only when (1) the appeal presents a
         pure question of law, (2) the question is controlling of at least a substantial part of
         the case, (3) the district court identifies the question in its order, (4) there are
         substantial grounds for differences of opinion on the question, and (5) resolution of
         the question may reduce the amount of litigation necessary on remand.

 Id. (citing McFarlin, 381 F.3d at 1264). “This standard is conjunctive, meaning that if any elements

 are not satisfied, the Court must deny interlocutory review.” In re Yormak, No. 2:17-cv-73-FtM-

 38, 2017 WL 2645601, at *2 (M.D. Fla. June 19, 2017) (citation omitted). Acknowledging the


                                                    4
Case 1:19-cv-23591-BB Document 80 Entered on FLSD Docket 06/23/2020 Page 5 of 8
                                                               Case No. 19-cv-23591-BLOOM/Louis


 profound hurdles that parties face in seeking interlocutory appeal, the Eleventh Circuit has

 characterized this certification as a “high threshold,” and stated that “[m]ost interlocutory orders

 do not meet this test.” OFS Fitel, LLC, 549 F.3d at 1359. Ultimately, “§ 1292(b) certification is

 wholly discretionary with both the district court and [the Court of Appeals].” Id. at 1358.

                 To meet the first element for interlocutory appeal, the movant must
         demonstrate there is a question of law, and it is controlling. See McFarlin v.
         Conseco Servs., LLC, 381 F.3d 1251, 1259 (11th Cir. 2004). A controlling question
         of law pertains to “the meaning of a statutory or constitutional provision, regulation,
         or common law doctrine.” Id. at 1258. In other words, a controlling question of law
         is an issue of “pure law” that can be decided “quickly and cleanly without having
         to study the record.” Id. The question must also “be stated at a high enough level
         of abstraction to lift the question out of the details of the evidence or facts of a
         particular case and give it general relevance to other cases in the same area of law.”
         Id. at 1259. By contrast, “[t]he antithesis of a proper § 1292(b) appeal is one that
         turns on whether there is a genuine issue of fact or whether the district court
         properly applied settled law to the facts or evidence of a particular case.” Id. at
         1259.

 Cont’l 332 Fund, LLC v. Albertelli, No. 2:17-cv-41-FtM-38MRM, 2018 WL 3656472, at *2 (M.D.

 Fla. Aug. 2, 2018).

         With regard to this first factor, Defendant argues that the issue presented is a purely legal

 question of statutory authority that is ripe for interlocutory review. Conversely, Havana Docks

 contends that the question as framed, though appearing at first blush to be a purely legal question,

 is actually a question that turns on case-specific facts, thus making it inappropriate for § 1292(b)

 certification.

         Upon review, the Court concludes that the issue presented is not appropriate for appellate

 review because it would require the Eleventh Circuit to either delve into the record to address the

 facts of the instant case and to issue an impermissible advisory opinion as to the nature of the

 property interest required for liability under Title III and the requisite time period during which

 the alleged trafficking must have occurred. “That case-specific inquiry does not present a pure

 question of law but a mixed one of law and fact. . . . As a result, the first requirement for exercising


                                                    5
Case 1:19-cv-23591-BB Document 80 Entered on FLSD Docket 06/23/2020 Page 6 of 8
                                                               Case No. 19-cv-23591-BLOOM/Louis


 jurisdiction under § 1292(b) is not satisfied.” Nice v. L-3 Commc’ns Vertex Aerospace LLC, 885

 F.3d 1308, 1313 (11th Cir. 2018) (footnote omitted); see also Garcia-Bengochea v. Carnival

 Corp., No. 1:19-cv-21725, 2019 WL 7945691, at *2 (S.D. Fla. Sept. 26, 2019) (concluding that

 the issue presented for interlocutory appeal involved case-specific factual questions (citing

 Mamani v. Berzain, 825 F.3d 1304, 1312 (11th Cir. 2016); In re Checking Account Overdraft

 Litig., No. 09-MD-02036, 2010 WL 3377592, at *2 (S.D. Fla. July 1, 2010))).

        Next, Defendant argues that the Court should certify the issue raised for interlocutory

 appeal because substantial grounds for difference of opinion exists, as evidenced by the history of

 this Court’s rulings in this case. Havana Docks, however, responds that a question of first

 impression on its own does not satisfy the requirement for substantial grounds for a difference of

 opinion among courts.

        Where the appellate court is in “complete and unequivocal” agreement with the district

 court, a “substantial ground for difference of opinion” does not exist. McFarlin, 381 F.3d at 1258

 (quoting Burrell, 970 F.2d at 788-89). Rather, “to demonstrate the existence of a substantial ground

 for difference of opinion, the appellant ‘must show that at least two courts interpret the legal

 principle differently.’” In re Yormak, 2017 WL 2645601, at *3 (quoting Figeroa v. Wells Fargo

 Bank, N.A., 382 B.R. 814, 824 (S.D. Fla. 2007)).

                If a controlling question of law exists, the appellant must next demonstrate
        the existence of a substantial ground for difference of opinion. Flaum v. Doctor’s
        Assocs., Inc., No. 16-61198-CIV, 2016 WL 8677304, at *2 (S.D. Fla. Oct. 27,
        2016). To do this, the appellant must show “a legal issue is (1) difficult and of first
        impression, (2) the district courts of the controlling circuit are split as to the issue,
        or (3) the circuits are split on the issue.” Id. “[M]erely showing that the order for
        which appeal is sought presents a difficult ruling, or demonstrating a lack of
        authority on the legal issue, is not sufficient.” Ibrahim v. FINR III, LLC, No. 8:15-
        cv-1093-T-17, 2016 WL 409630, at *3 (M.D. Fla. Feb. 3, 2016).

 Cont’l 332 Fund, LLC, 2018 WL 3656472, at *2; see also Flint Riverkeeper, Inc. v. S. Mills, Inc.,

 261 F. Supp. 3d 1345, 1347 (M.D. Ga. 2017) (“Neither the mere lack of authority on the issue nor


                                                   6
Case 1:19-cv-23591-BB Document 80 Entered on FLSD Docket 06/23/2020 Page 7 of 8
                                                               Case No. 19-cv-23591-BLOOM/Louis


 the claim that the district court’s ruling is incorrect constitutes a substantial ground for difference

 of opinion.”). Instead, the district court should measure the weight of opposing arguments to the

 disputed ruling in deciding whether there is a “substantial ground for dispute.” In re Flor, 79 F.3d

 at 284; see also Nat’l Union Fire Ins. Co. of Pittsburgh v. Tyco Integrated Sec., LLC, No. 13-CIV-

 80371, 2015 WL 11251735, at *2 (S.D. Fla. July 8, 2015).

        The parties do not dispute that the questions presented are issues of first impression in this

 Circuit and across the country. However, the Court disagrees with Defendant’s assertion that the

 course of the instant litigation supports the existence of substantial ground for dispute that warrants

 interlocutory appeal. To be sure, the issues raised and addressed during these proceedings have

 presented difficult questions of law in an area where authority is entirely lacking. This Court has

 extensively grappled with these issues in order to arrive at the correct conclusion. Nonetheless, as

 detailed extensively in the Order on Reconsideration, the Court granted reconsideration in large

 part because of the Eleventh Circuit’s reasoning in Glen v. Club Mediterranee S.A., 450 F.3d 1251

 (11th Cir. 2006), which made clear that the Cuban Government’s confiscation of property

 extinguished any and all ownership rights of those who owned the property prior to the

 expropriation. Thus, while Defendant disagrees with the result reached in the Order on

 Reconsideration, this Court remains unconvinced that this disagreement, even in light of the

 procedural history of the instant action, demonstrates a substantial ground for difference of opinion

 sufficient to overcome the high threshold of § 1292(b).

        In sum, the Court finds that Defendant has failed to meet its heavy burden of establishing

 that interlocutory appeal is warranted. Accordingly, the issue presented for certification does not

 merit deviation from the general principle that appeals should be conducted after final judgment.




                                                   7
Case 1:19-cv-23591-BB Document 80 Entered on FLSD Docket 06/23/2020 Page 8 of 8
                                                           Case No. 19-cv-23591-BLOOM/Louis


 See McFarlin, 381 F.3d at 1264. Moreover, because the Motion for Interlocutory Appeal is denied,

 the Motion to Stay is rendered moot.

   IV. CONCLUSION

        Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. Defendant’s Motion for Certification for Interlocutory Appeal, ECF No. [61], is

                 DENIED.

              2. Defendant’s Motion for Stay of Action Pending Resolution of the Interlocutory

                 Appeal Process or – in the Alternative – for Limited Stay Due to COVID-19

                 Related Hardships, ECF No. [62], is DENIED AS MOOT.

        DONE AND ORDERED in Chambers at Miami, Florida, on June 23, 2020.




                                                     ___________________________________
                                                     BETH BLOOM
                                                     UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                                 8
